DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/04/2022, with respect to the rejections of claims 1-7, 9-14, and 17-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly found prior art reference Robinson et al. (PGPub US 2013/0053796 A1), which teaches a monolithically formed neck (154 in Figs. 3 and 5) that extends along a circumference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ip et al. (PGPub US 2019/0110786 A1) in view of Robinson et al. (PGPub US 2013/0053796 A1) and further in view of Suh et al. (PGPub US 2013/0178710 A1).
With respect to claim 1, Ip et al. discloses a body (535 in Fig. 5A) including a proximal end (upper end of 573, see annotated Fig. 5C below), a distal end (bottom end of 573, see annotated Fig. 5C below), and a lumen (central hole defined by 535 in Fig. 5A) defined therebetween; a proximal lip (right exterior of 573, see annotated Fig. 5C below) extending radially from the proximal end (upper end of 573, see annotated Fig. 5C below, the right end curves outward from the upper end) and configured to mount atop a rim of an access device (573 mounted on 550 in Fig. 5B); a neck (574 in Fig. 5A) disposed at a junction between the lumen (central hole defined by 535 in Fig. 5A) and the proximal lip (right exterior of 573), the annular channel (channel within 573) defined in the proximal lip (535) and disposed in fluid communication with the lumen (central hole defined by 535) through the neck (574); an annular channel (channel within 573) configured to direct surgical gases (abstract: "A diffuser for use with a wound retractor and configured to deliver gases”) from the lumen through the neck (gases can travel through 574), the neck (574) including geometry configured to induce the movement of surgical gases (narrowed cross-section of each neck 574 with respect to the central lumen can induce a Venturi effect to move surgical gases) from the lumen to the annular channel (lumen through 573) of the proximal lip (535, the lumen and annular channel are in fluid communication therefore it is possible for gases to travel in this way); and at least one finger (570 in Fig. 5B) extending from the proximal lip (570 extends from the right side of 573) and configured to engage an access device (570 surrounds 550 in Fig. 5B) to secure the tissue guard thereon (PP [0082]: “The coupling mechanism 570 couples the diffuser interface 535 with the upper ring 550”).

    PNG
    media_image1.png
    282
    348
    media_image1.png
    Greyscale

	However, Ip et al. fails to disclose wherein the neck monolithically forms a narrowed channel extending along a circumference of the proximal end of the body, since the neck (574) of Ip et al. does not extend fully around the circumference of the proximal end of the body and is not monolithic, since it comprises a plurality of openings.
	In the related field of fluid transfer and delivery, Robinson et al. teaches a body (146 in Fig. 3) including a proximal end (top end of 146), a distal end (bottom end of 146), and a lumen (148 in Fig. 2) defined therebetween, a proximal lip (lateral wall 150 in Fig. 3) extending radially from the proximal end (top end of 146) and configured to mount atop the rim of an access device (capable of doing this); a neck (walls forming 154) disposed at a junction between the lumen (148 in Fig. 2) and the proximal lip (lateral wall 150 in Fig. 3), the neck (walls forming 154) monolithically forming a narrowed channel (nozzle opening 154) extending along a circumference of the proximal end of the body (see how 154 extends around in Fig. 3); an annular channel (152) defined in the proximal lip (exterior wall 150) and disposed in fluid communication with the lumen (148) through the neck (walls forming 154), the annular channel (152) configured to direct surgical gases from the lumen (148 in Fig. 2), through the neck (walls forming 154 in Fig. 3), and to a smoke evacuation system (capable of coupling to a smoke evacuation system via conduit 142), the neck (walls forming 154) including geometry configured to induce the evacuation of surgical gases (Coanda surface 158 can direct surgical gases to 154, reverse the arrows in Fig. 3 to account for suction instead) from the lumen (148 in Fig. 2) to the annular channel (152 in Fig. 3) of the proximal lip (exterior wall 150).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Robinson et al. and include wherein the neck monolithically forms a narrowed channel extending along a circumference of the proximal end of the body. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of annular openings that would have yielded predictable results.
	However, since the devices of Ip et al. and Robinson et al. are configured to introduce fluids into a surgical site rather than evacuate fluids, each fail to disclose wherein the annular channel is configured to direct surgical gases from the lumen to a smoke evacuation system and wherein the neck includes geometry configured to induce the evacuation of surgical gases therethrough.
	In the same field of endeavor of surgical site access devices (abstract), Suh et al. teaches a surgical access device (8b in Fig. 4) that removes fluid from a surgical site through use of a medical suction device (72).
	It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Suh et al. and vacuum fluids out of a surgical site instead of introducing fluids to a surgical site. One of ordinary skill in the art would have been motivated to perform this modification in order to increase visibility at the surgical site (PP [0143]: "In several embodiments, the fluid removal system is positioned in a manner that is highly effective at removing unwanted fluid, which can increase surgical site visibility. Increasing surgical site visibility can improve patient outcomes by enabling more precise surgery and can reduce procedure times, which can lower the probability of SSI").
Regarding claim 2, Ip et al. further discloses wherein the proximal lip (right exterior of 535, see annotated Fig. 5C above) is bulbous (no special definition is provided in the spec, and bulbous is a relative term; Merriam-Webster: "resembling a bulb especially in roundness", and since the proximal lip (edge of 535) is relatively rounded and bulb-like compared to other components, it can be considered to be sufficiently bulbous) to encourage engagement with the rim of the access device (573 is engaged with 550; “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”, see [MPEP 2112.01]).
With respect to claim 3, Ip et al. further discloses wherein the finger (570 in Fig. 5B) includes a flange (578 in Fig. 5B) configured to engage an underside of the rim of the access device (550) to facilitate engagement therewith (PP [0076]: “A hook 578 is formed at the end of the clip 574 and helps to secure the clip 574 onto the upper ring 550”).
With respect to claim 4, Ip et al. further discloses wherein the finger (570 in Fig. 5B) is biased in an engaged configuration (PP [0011]: "The clip may be biased in the open position (for example, using a spring) or in the closed position (for example, a peg, bulldog, or reverse spring-loaded clip)", in this case a closed position would be synonymous with an engaged position).
Regarding claim 5, Ip et al. further discloses wherein the proximal lip (right exterior of 535, see annotated Fig. 5C above) includes a connection (571 in Fig. 5B) disposed in fluid communication with the annular channel (channel within 573, 574, and space between 580 and 560 shown in annotated combination of Figs. 5B-C above) and extending perpendicularly from the proximal lip (the proximal lip is on the right/outside of 573, therefore 571 extends perpendicularly from that face).
With respect to claim 6, Ip et al. further discloses wherein the connection (571 in Fig. 5B) sits flush with the access device (no special definition for flush is provided in the specification, Merriam Webster: “directly abutting or immediately adjacent: such as (1): set even with an edge, (2): arranged edge to edge so as to fit snugly”, 571 is radially flush with 550 and sits adjacent to 550 and so therefore can be considered to “sit flush”).
With respect to claim 7, Robinson et al. further teaches wherein the geometry of the neck (walls forming 154 in Fig. 3) induces a Venturi Effect (this effect is caused when fluid passes from a region with a higher cross-sectional area into a lower cross-sectional area, fluid traveling from the lumen 148 into the neck 154 passes through a smaller cross-sectional area therefore this effect would occur) from the lumen (148) to the annular channel (152).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Robinson et al. and include the above limitations. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of annular openings that would have yielded predictable results.
Regarding claim 8, Robinson et al. further teaches wherein the geometry of the neck (walls forming 154 in Fig. 3) induces a vortex effect (the Coanda surface 156 is capable of diverting a stream of fluid and causing it to rotate around an axis line in a vortex) from the lumen (148) to the annular channel (152).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Robinson et al. and include the above limitations. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of annular openings that would have yielded predictable results.
With respect to claim 9, Robinson et al. further teaches wherein the geometry of the neck (walls forming 154 in Fig. 3) is configured to maximize the flow of surgical gases therethrough (see above, Venturi effect will maximize fluid flow and additionally the uninterrupted geometry of the neck around the circumference of the body will enhance the flow of surgical gases).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Robinson et al. and include the above limitations. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of annular openings that would have yielded predictable results.
With respect to claim 10, Ip et al. discloses a body (535 in Fig. 5A) including a proximal end (upper end of 573, see annotated Fig. 5C below), a distal end (bottom end of 573, see annotated Fig. 5C below), and a lumen (central hole defined by 535 in Fig. 5A) defined therebetween; a proximal lip (right exterior of 573, see annotated Fig. 5C below) extending radially from the proximal end (upper end of 573, see annotated Fig. 5C below, the right end curves outward from the upper end) and configured to mount atop a rim of an access device (573 mounted on 550 in Fig. 5B); a neck (574 in Fig. 5A) disposed at a junction between the lumen (central hole defined by 535 in Fig. 5A) and the proximal lip (right exterior of 573); and an annular channel (channel within 573) defined in the proximal lip (535) and disposed in fluid communication with the lumen (central hole defined by 535) through the neck (574); an annular channel (channel within 573) configured to direct surgical gases (abstract: "A diffuser for use with a wound retractor and configured to deliver gases”) from the lumen through the neck (gases can travel through 574), the neck (574) including geometry configured to induce the movement of surgical gases (narrowed cross-section of each neck 574 with respect to the central lumen can induce a Venturi effect to move surgical gases) from the lumen to the annular channel (lumen through 573) of the proximal lip (535, the lumen and annular channel are in fluid communication therefore it is possible for gases to travel in this way).

    PNG
    media_image1.png
    282
    348
    media_image1.png
    Greyscale

	However, Ip et al. fails to disclose wherein the neck monolithically forms a narrowed channel extending along a circumference of the proximal end of the body, since the neck (574) of Ip et al. does not extend fully around the circumference of the proximal end of the body and is not monolithic, since it comprises a plurality of openings.
	In the related field of fluid transfer and delivery, Robinson et al. teaches a body (146 in Fig. 3) including a proximal end (top end of 146), a distal end (bottom end of 146), and a lumen (148 in Fig. 2) defined therebetween, a proximal lip (lateral wall 150 in Fig. 3) extending radially from the proximal end (top end of 146) and configured to mount atop the rim of an access device (capable of doing this); a neck (walls forming 154) disposed at a junction between the lumen (148 in Fig. 2) and the proximal lip (lateral wall 150 in Fig. 3), the neck (walls forming 154) monolithically forming a narrowed channel (nozzle opening 154) extending along a circumference of the proximal end of the body (see how 154 extends around in Fig. 3); an annular channel (152) defined in the proximal lip (exterior wall 150) and disposed in fluid communication with the lumen (148) through the neck (walls forming 154), the annular channel (152) configured to direct surgical gases from the lumen (148 in Fig. 2), through the neck (walls forming 154 in Fig. 3), and to a smoke evacuation system (capable of coupling to a smoke evacuation system via conduit 142), the neck (walls forming 154) including geometry configured to induce the evacuation of surgical gases (Coanda surface 158 can direct surgical gases to 154, reverse the arrows in Fig. 3 to account for suction instead) from the lumen (148 in Fig. 2) to the annular channel (152 in Fig. 3) of the proximal lip (exterior wall 150).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Robinson et al. and include wherein the neck monolithically forms a narrowed channel extending along a circumference of the proximal end of the body. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of annular openings that would have yielded predictable results.
	However, since the devices of Ip et al. and Robinson et al. are configured to introduce fluids into a surgical site rather than evacuate fluids, each fail to disclose wherein the annular channel is configured to direct surgical gases from the lumen to a smoke evacuation system and wherein the neck includes geometry configured to induce the evacuation of surgical gases therethrough.
	In the same field of endeavor of surgical site access devices (abstract), Suh et al. teaches a surgical access device (8b in Fig. 4) that removes fluid from a surgical site through use of a medical suction device (72).
	It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Suh et al. and vacuum fluids out of a surgical site instead of introducing fluids to a surgical site. One of ordinary skill in the art would have been motivated to perform this modification in order to increase visibility at the surgical site (PP [0143]: "In several embodiments, the fluid removal system is positioned in a manner that is highly effective at removing unwanted fluid, which can increase surgical site visibility. Increasing surgical site visibility can improve patient outcomes by enabling more precise surgery and can reduce procedure times, which can lower the probability of SSI").
With respect to claim 11, Ip et al. further discloses wherein the proximal lip (right exterior of 535, see annotated Fig. 5C above) is bulbous (no special definition is provided in the spec, and bulbous is a relative term; Merriam-Webster: "resembling a bulb especially in roundness", and since the proximal lip (edge of 535) is relatively rounded and bulb-like compared to other components, it can be considered to be sufficiently bulbous) to encourage engagement with the rim of the access device (573 is engaged with 550; “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”, see [MPEP 2112.01]).
Regarding claim 12, Ip et al. further discloses wherein the proximal lip (right exterior of 535, see annotated Fig. 5C above) includes a connection (571 in Fig. 5B) disposed in fluid communication with the annular channel (channel within 573, 574, and space between 580 and 560 shown in annotated combination of Figs. 5B-C above) and extending perpendicularly from the proximal lip (the proximal lip is on the right/outside of 573, therefore 571 extends perpendicularly from that face).
With respect to claim 13, Ip et al. further discloses wherein the connection (571 in Fig. 5B) sits flush with the access device (no special definition for flush is provided in the specification, Merriam Webster: “directly abutting or immediately adjacent: such as (1): set even with an edge, (2): arranged edge to edge so as to fit snugly”, 571 is radially flush with 550 and sits adjacent to 550 and so therefore can be considered to “sit flush”).
With respect to claim 14, Robinson et al. further teaches wherein the geometry of the neck (walls forming 154 in Fig. 3) induces a Venturi Effect (this effect is caused when fluid passes from a region with a higher cross-sectional area into a lower cross-sectional area, fluid traveling from the lumen 148 into the neck 154 passes through a smaller cross-sectional area therefore this effect would occur) from the lumen (148) to the annular channel (152).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Robinson et al. and include the above limitations. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of annular openings that would have yielded predictable results.
Regarding claim 15, Robinson et al. further teaches wherein the geometry of the neck (walls forming 154 in Fig. 3) induces a vortex effect (the Coanda surface 156 is capable of diverting a stream of fluid and causing it to rotate around an axis line in a vortex) from the lumen (148) to the annular channel (152).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Robinson et al. and include the above limitations. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of annular openings that would have yielded predictable results.
With respect to claim 16, Robinson et al. further teaches wherein the geometry of the neck (walls forming 154 in Fig. 3) is configured to maximize the flow of surgical gases therethrough (see above, Venturi effect will maximize fluid flow and additionally the uninterrupted geometry of the neck around the circumference of the body will enhance the flow of surgical gases).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Robinson et al. and include the above limitations. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of annular openings that would have yielded predictable results.
Regarding claim 17, Ip et al. discloses a body (535 in Fig. 5A) including a proximal end (upper end of 573, see annotated Fig. 5C below), a distal end (bottom end of 573, see annotated Fig. 5C below), and a lumen (central hole defined by 535 in Fig. 5A) defined therebetween; a proximal lip (right exterior of 573, see annotated Fig. 5C below) extending radially from the proximal end (upper end of 573, see annotated Fig. 5C below, the right end curves outward from the upper end) and configured to mount atop a rim of an access device (573 mounted on 550 in Fig. 5B); a neck (574 in Fig. 5A) disposed at a junction between the lumen (central hole defined by 535 in Fig. 5A) and the proximal lip (right exterior of 573); an annular channel (channel within 573) defined in the proximal lip (535) and disposed in fluid communication with the lumen (central hole defined by 535) through the neck (574); an annular channel (channel within 573) configured to direct surgical gases (abstract: "A diffuser for use with a wound retractor and configured to deliver gases”) from the lumen through the neck (gases can travel through 574), the neck (574) including geometry configured to induce the movement of surgical gases (narrowed cross-section of each neck 574 with respect to the central lumen can induce a Venturi effect to move surgical gases) from the lumen to the annular channel (lumen through 573) of the proximal lip (535, the lumen and annular channel are in fluid communication therefore it is possible for gases to travel in this way); and at least one finger (570 in Fig. 5B) extending from the proximal lip (570 extends from the right side of 573) and configured to engage an access device (570 surrounds 550 in Fig. 5B) to secure the tissue guard thereon (PP [0082]: “The coupling mechanism 570 couples the diffuser interface 535 with the upper ring 550”).

    PNG
    media_image1.png
    282
    348
    media_image1.png
    Greyscale

	However, Ip et al. fails to disclose wherein the neck monolithically forms a narrowed channel extending along a circumference of the proximal end of the body, since the neck (574) of Ip et al. does not extend fully around the circumference of the proximal end of the body and is not monolithic, since it comprises a plurality of openings.
	In the related field of fluid transfer and delivery, Robinson et al. teaches a body (146 in Fig. 3) including a proximal end (top end of 146), a distal end (bottom end of 146), and a lumen (148 in Fig. 2) defined therebetween, a proximal lip (lateral wall 150 in Fig. 3) extending radially from the proximal end (top end of 146) and configured to mount atop the rim of an access device (capable of doing this); a neck (walls forming 154) disposed at a junction between the lumen (148 in Fig. 2) and the proximal lip (lateral wall 150 in Fig. 3), the neck (walls forming 154) monolithically forming a narrowed channel (nozzle opening 154) extending along a circumference of the proximal end of the body (see how 154 extends around in Fig. 3); an annular channel (152) defined in the proximal lip (exterior wall 150) and disposed in fluid communication with the lumen (148) through the neck (walls forming 154), the annular channel (152) configured to direct surgical gases from the lumen (148 in Fig. 2), through the neck (walls forming 154 in Fig. 3), and to a smoke evacuation system (capable of coupling to a smoke evacuation system via conduit 142), the neck (walls forming 154) including geometry configured to induce the evacuation of surgical gases (Coanda surface 158 can direct surgical gases to 154, reverse the arrows in Fig. 3 to account for suction instead) from the lumen (148 in Fig. 2) to the annular channel (152 in Fig. 3) of the proximal lip (exterior wall 150), the neck (walls forming 154 in Fig. 3) including geometry configured to induce a Venturi Effect (this effect is caused when fluid passes from a region with a higher cross-sectional area into a lower cross-sectional area, fluid traveling from the lumen 148 into the neck 154 passes through a smaller cross-sectional area therefore this effect would occur) from the lumen (148) to the annular channel (152) or induce a vortex effect (the Coanda surface 156 is capable of diverting a stream of fluid and causing it to rotate around an axis line in a vortex) from the lumen (148) to the annular channel (152).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Robinson et al. and include wherein the neck monolithically forms a narrowed channel extending along a circumference of the proximal end of the body. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of annular openings that would have yielded predictable results.
	However, since the devices of Ip et al. and Robinson et al. are configured to introduce fluids into a surgical site rather than evacuate fluids, each fail to disclose wherein the annular channel is configured to direct surgical gases from the lumen to a smoke evacuation system and wherein the neck includes geometry configured to induce the evacuation of surgical gases therethrough.
	In the same field of endeavor of surgical site access devices (abstract), Suh et al. teaches a surgical access device (8b in Fig. 4) that removes fluid from a surgical site through use of a medical suction device (72).
	It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Suh et al. and vacuum fluids out of a surgical site instead of introducing fluids to a surgical site. One of ordinary skill in the art would have been motivated to perform this modification in order to increase visibility at the surgical site (PP [0143]: "In several embodiments, the fluid removal system is positioned in a manner that is highly effective at removing unwanted fluid, which can increase surgical site visibility. Increasing surgical site visibility can improve patient outcomes by enabling more precise surgery and can reduce procedure times, which can lower the probability of SSI").
With respect to claim 18, Ip et al. further discloses at least one finger (570 in Fig. 5B) extending from the proximal lip (570 extends from the right side of 573) and configured to engage an access device (570 surrounds 550 in Fig. 5B) to secure the tissue guard thereon (PP [0082]: “The coupling mechanism 570 couples the diffuser interface 535 with the upper ring 550”) wherein the finger (570 in Fig. 5B) includes a flange (578 in Fig. 5B) configured to engage an underside of the rim of the access device (550) to facilitate engagement therewith (PP [0076]: “A hook 578 is formed at the end of the clip 574 and helps to secure the clip 574 onto the upper ring 550”).
Regarding claim 19, Ip et al. further discloses wherein the finger (570 in Fig. 5B) is biased in an engaged configuration (PP [0011]: "The clip may be biased in the open position (for example, using a spring) or in the closed position (for example, a peg, bulldog, or reverse spring-loaded clip)", in this case a closed position would be synonymous with an engaged position).
With respect to claim 20, Ip et al. further discloses wherein the proximal lip (right exterior of 535, see annotated Fig. 5C above) is bulbous (no special definition is provided in the spec, and bulbous is a relative term; Merriam-Webster: "resembling a bulb especially in roundness", and since the proximal lip (edge of 535) is relatively rounded and bulb-like compared to other components, it can be considered to be sufficiently bulbous) to encourage engagement with the rim of the access device (573 is engaged with 550; “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”, see [MPEP 2112.01]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/
Examiner, Art Unit 3771     

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771